Citation Nr: 0527311	
Decision Date: 10/07/05    Archive Date: 10/17/05	

DOCKET NO.  03-26 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left ear disorder, to 
include hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971, from February 3, to August 22, 1975, and from 
October 1980 to April 1985.  The veteran's discharge from the 
October 1980 to April 1985 period of service, was under other 
than honorable conditions.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

During the course of a videoconference hearing before the 
undersigned Veterans Law Judge in June 2005, the veteran's 
accredited representative voiced his intention to pursue the 
issues of service connection for defective hearing in the 
right ear and tinnitus.  Inasmuch as those issues have not 
been developed or certified for appellate review, they are 
not for consideration at this time.  They are, however, being 
referred to the RO for appropriate action.  


FINDING OF FACT

A chronic left ear disorder, including hearing loss, is not 
shown to have been present in service, or for many years 
thereafter.  


CONCLUSION OF LAW

A chronic left ear disorder, including hearing loss, was not 
incurred in or aggravated by active military service, nor may 
the sensorineural component of the veteran's mixed hearing 
loss in the left ear be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)], redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and what evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.  

In this case, the veteran was, in fact, provided notice in 
correspondence of April 2002, six months prior to the initial 
AOJ decision in October of that same year.  More 
specifically, in a letter of April 2002, the veteran was 
provided the opportunity to submit evidence, notified of what 
evidence was required to substantiate his claim for service 
connection, provided notice of who was responsible for 
securing the evidence, and advised to inform VA of or submit 
any additional evidence that was relevant to his claim.  The 
veteran was also provided with a Statement of the Case in 
August 2003 which apprised him of pertinent regulations and 
actions in his case  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  The veteran did, 
in fact, offer testimony regarding his claim at a 
videoconference hearing before the undersigned Veterans Law 
Judge in June 2005.  He has been provided notice of the 
appropriate laws and regulations, and given notice of what 
evidence he needed to submit, as well as what evidence VA 
would secure on his behalf.  In addition, the veteran was 
given ample time to respond.  

The Board notes that the VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
In that regard, the Board notes that the evidence includes 
service medical records, as well as VA and private treatment 
records and examination reports.  Under the facts of this 
case, "the record has been fully developed" with respect to 
the issue currently on appeal, and "it is difficult to 
discern what additional guidance the VA could have provided 
to the veteran regarding what further evidence he could 
submit to substantiate his claim."  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Under the circumstances, the Board concludes that it should 
proceed, as specific notice as to which party could or should 
obtain which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

A service clinical record dated in late 1969 reveals that the 
veteran was seen at that time for bilateral otalgia.  
According to the veteran, he had experienced "ear trouble" 
since childhood.  Physical examination was consistent with 
the presence of chronic sinusitis.  Additionally noted was 
that the veteran's left ear was "full of cerumen."  Treatment 
was with medication.  

In a service clinical record of early February 1969, there 
was noted the presence of otitis externa.  Also noted was the 
presence of much cerumen, in conjunction with questionable 
otitis media.  

Approximately one week later, the veteran was seen with a 
complaint of decreased hearing.  On physical examination, 
both of the veteran's ears were plugged with cerumen.  The 
pertinent diagnosis was questionable otitis media.  

During the course of inservice clinical treatment in mid-June 
1969, the veteran gave a history of longstanding hearing 
loss.  On physical examination, the veteran's left tympanic 
membrane was dull with a crust of wax.  Noted at the time was 
that the wax could not be removed, inasmuch as the veteran 
was uncooperative.  Audiometric examination showed evidence 
of a mild hearing loss, somewhat worse on the left.  The 
clinical impression was bilateral serous otitis, rule out 
left cholesteatoma.  

At the time of a service separation examination in late 
August 1971, a physical examination of the veteran's ears was 
within normal limits.  An audiometric examination conducted 
as part of the veteran's separation examination was likewise 
within normal limits, and no pertinent diagnoses were noted.  

At the time of a service medical examination conducted for 
the purpose of the veteran's enlistment in the North Carolina 
National Guard in February 1977, the veteran denied any past 
history of ear trouble or hearing loss.  While at the time of 
examination, an audiometer was apparently not available, the 
veteran's auditory acuity was within normal limits as tested 
by whispered voice and watch tick tests.  

In a Statement of Medical Examination and Duty Status dated 
in mid-July 1977, it was noted that, during a period of 
inactive duty for training on July 17, 1977, the veteran had 
been participating in a river crossing, at which time he lost 
his grip on the rope, and fell into the water, getting water 
in his left ear.  Apparently, this incident resulted in an 
infection in the veteran's middle ear.  

A private medical record dated the following day reflects a 
diagnosis of left otitis media.  Noted at the time was that, 
according to the veteran's private physician, his otitis 
media should heal in one week.  

At the time of a service entrance examination in May 1980, 
the veteran's ears were within normal limits.  Audiometric 
examination revealed pure tone air conduction threshold 
levels in decibels, as follows:  

HERTZ
500
1000
2000
3000
4000
6000
left 
ear
55
50
55
65
70
80

A repeat audiometric examination conducted that same day 
revealed pure tone air conduction threshold levels in 
decibels, as follows:  

HERTZ
500
1000
2000
3000
4000
6000
left 
ear
60
45
50
65
65
70

No pertinent diagnosis was noted.  

A service clinical record dated in mid-November 1980 reveals 
that the veteran was seen at that time for a complaint of 
sore throat and chest congestion, in conjunction with a 
productive cough and headaches.  On physical examination, 
there was evidence of wax built up around the veteran's left 
tympanic membrane.  No pertinent diagnosis was noted.  

At the time of inservice clinical treatment in mid-October 
1982, it was noted that the veteran was five years "post op" 
for surgery on his left ear.  

Approximately three days later, the veteran was seen for a 
complaint of pain in both ears.  Also noted were problems 
with "balance and dizziness."  Reportedly, the veteran had 
undergone surgery on his eardrum in 1977 for an " old 
injury."  On physical examination, there was evidence of 
retraction of the veteran's left eardrum.  The clinical 
assessment was tinnitus, ringing.  

In a service clinical record of late July 1983, the veteran 
complained of ear pain.  Physical examination of the 
veteran's left ear was consistent with a perforation of the 
eardrum, as well as redness and irritation.  The clinical 
assessment was perforated eardrum.  

A service audiometric examination dated in early February 
1984 showed a diagnosis of severe mixed hearing loss in the 
veteran's left ear.  

A subsequent service audiometric examination dated in mid-
February 1984 was consistent with a moderate to severe mixed 
hearing loss in the veteran's left ear.  

In correspondence (accompanied by an audiometric examination) 
dated in January 2002, a private ear, nose, and throat 
physician wrote that he had first seen the veteran "in the 
early nineties."  Reportedly, at that time, the veteran had 
complained of an ear infection and draining ear on the left, 
in conjunction with decreased hearing.  Apparently, the 
veteran had previously been seen and operated on in 1977, 
with further surgery in 1993.  According to the veteran's 
private physician, he suffered over the ensuing years with a 
fungal infection and a tympanic membrane perforation.  When 
seen, it was felt that the veteran needed a septoplasty in 
order to better ventilate his eustachian tube, as well as a 
tympanoplasty and mastoidectomy.  Reportedly, the veteran had 
"always" had a mixed hearing loss in his left ear.  The 
veteran underwent tympanoplasty in mid-May 1977, culminating 
in a "reasonably good result" and a healed tympanic membrane.  
The veteran did reasonably well for a short period of time, 
but returned in October 1997 with a slight tympanic membrane 
perforation.  At that time, the veteran's ear was clean and 
dry.  The veteran subsequently underwent further surgery 
consisting of a middle ear reconstruction, and had done well 
since that time.  Currently, he still had a mixed hearing 
loss in his left ear.  According to the veteran's private 
physician, his infection was the cause of his mixed hearing 
loss.  

In a VA Administrative Decision concerning the character of 
the veteran's discharge dated in June 2002, it was noted that 
the veteran's service from November 1968 through November 
1971, and from February 3 to August 22, 1975, was honorable, 
and not under review.  However, the veteran's service from 
October 7, 1980 through April 4, 1985 was considered to have 
been under dishonorable conditions, and therefore a bar to VA 
benefits.  Reportedly, pertinent evidence was to the effect 
that the veteran had accepted an undesirable discharge in 
lieu of a trial by General Court Martial.  Also noted was 
that there was no evidence to show that the veteran was 
insane or unable to distinguish right from wrong at the time 
of his offense.  

A VA audiometric examination conducted in October 2002 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:  

Hertz
250
500
1000
2000
3000
4000
6000
8000
left 
ear
50
60
75
55
55
75
85
100

Pure tone bone conduction thresholds, in decibels, were as 
follows:  

Hertz
250
500
1000
2000
3000
4000
left 
ear
0
15
20
30
45
45

Speech recognition ability in the veteran's left ear was 90 
percent.  The pertinent diagnosis noted was severe mixed 
hearing loss in the left ear.  

On VA otologic examination, likewise conducted in October 
2002, the veteran gave a history of a rocket explosion in 
Vietnam, followed by tympanic membrane perforation and 
drainage.  According to the veteran, he had undergone surgery 
in 1979, 1990, 1991, and 1992, culminating in an ossicular 
prosthetic reconstruction.  When questioned, the veteran 
stated that his hearing had been becoming progressively 
worse.  On physical examination, the veteran's left external 
auditory canal was moist and draining.  Also noted was some 
evidence of cerumen.  Noted at the time was that the 
veteran's tympanic membrane on the left needed debriding.  
The pertinent diagnosis was moderate mixed hearing loss on 
the left, with a mastoidectomy in February 1998 following 
multiple surgical procedures.  In the opinion of the 
examiner, the veteran required clinical follow up, as well as 
regular mastoid bowel debridement.  

In a statement of July 2003, one of the veteran's former 
service colleagues wrote that, in October 1970, while in 
Vietnam, he and the veteran had experienced heavy incoming 
rocket fire, at which time the veteran was knocked 
unconscious.  According to the veteran's colleague, he 
carried the veteran from the NCO club outside, where he 
noticed fluid and blood coming from the veteran's ears.  By 
the time the veteran arrived at the aid station, he had 
regained consciousness, and informed his friend that he could 
not hear him.  After approximately six hours in the barracks, 
the veteran stated that his hearing was "coming back."  
Twenty-four hours later, he returned directly to duty.  
According to the veteran's friend, the veteran expressed the 
feeling that his hearing had been getting worse since the 
time of that incident.  

During the course of a videoconference hearing before the 
undersigned Veterans Law Judge in June 2005, the veteran 
offered testimony regarding the nature and etiology of his 
left ear problems.  

Analysis

The veteran in this case seeks service connection for a left 
ear disorder, to include defective hearing in the left ear.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

In order to prevail on an issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a) 
(West 2002); Baldwyn v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2004).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2004).  
If the Board determines that a preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores 
utilizing the Maryland CNC test are less than 94 percent.  38 
C.F.R. § 3.385 (2004).   

In the present case, service medical records from the 
veteran's first two (honorable) periods of active military 
service fail to demonstrate the existence of a chronic left 
ear disability, including hearing loss.  While during the 
veteran's first period of active service from November 1968 
to November 1971, he received treatment for, among other 
things, otitis media and externa, as well as hearing loss, 
those episodes were acute and transitory in nature, and 
resolved without residual disability.  Moreover, although the 
veteran contends the hearing loss is due to an explosion, and 
his fellow soldier claims to have witnessed blood and fluid 
coming from the veteran's ear, the veteran's service medical 
records do not support a finding that the veteran suffered 
such a trauma.  Specifically, at the time of a service 
separation examination in August 1971, clinical evaluation of 
the veteran's ears and eardrums was within normal limits, as 
was an audiometric evaluation.  There was no mention of any 
inner ear scarring.  Significantly, at the time of that 
separation examination, no pertinent diagnoses were noted.  

The Board observes that, at the time of a service medical 
examination conducted for the purposes of the veteran's entry 
into the Army National Guard in February 1977, he denied any 
problems with his ears, including hearing loss.  While at the 
time of that examination, an audiometric evaluation was, 
apparently, not conducted, both whispered voice and "watch 
tick" tests were reported as within normal limits.  

The Board notes that, during what appears to have been a 
period of inactive duty for training in July 1977, the 
veteran fell from a rope into the water, resulting in otitis 
media in his left ear.  However, this was once again an acute 
and transitory medical problem, inasmuch as, based on the 
account of the veteran's treating physician, it would have 
"resolved" within a week.  Not until May 1980, at the time 
of a service examination conducted for the purpose of the 
veteran's entry upon his third period of active service, was 
there evidence of chronic defective hearing in the left ear.  

The Board acknowledges that, based on the aforementioned 
service entrance examination, the veteran's hearing loss may 
very well have preexisted his third period of active service.  
However, any discussion of potential aggravation of that loss 
during the veteran's third period of service would involve a 
discussion of clinical findings during a period of service 
from which the veteran was discharged under dishonorable 
conditions.  Such a discharge, it should be noted, is a 
regulatory bar to VA compensation benefits.  See 38 
U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2004).  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's left ear disability, 
including hearing loss, with any incident or incidents of his 
first two (honorable) periods of active service.  
Accordingly, service connection for such a disability must be 
denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for a left ear disorder, including hearing 
loss, is denied.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


